DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/21/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 06/22/2021 have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out 
Claims 1 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 and 28 of copending Application No. 16/539,243 (reference application ‘243). Although the claims at issue are not identical, they are not patentably distinct from each other because reference application ‘243 discloses a composition comprising a metal alloy having a melting temperature below 60ºC (Claim 17) and further an inorganic thickening agent or an organic thickening agent (Claim 18). Reference application ‘243 also discloses that the alloy comprises about 15-30% by weight of indium, about 55-80% by weight of gallium, and at least one metal selected from tin and zinc (Claim 28). Reference application ‘243 anticipates the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 5, and 48 of copending Application No. 16/867,765 . Although the claims at issue are not identical, they are not patentably distinct from each other because reference application ‘765 discloses a conductive composite comprises a layer of electrically conductive paste comprises a metal or alloy with a melting temperature below about 60ºC and a thickening agent (Claims 1-2) wherein the thickening agent comprises an organic thickening agent (Claim 5). Reference application ‘765 anticipates the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the isocyanate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 depends from claim 8 that recites diisocyanate and polyisocyanate not isocyanate (mono form).
Claim 10 depends from claim 9 and is indefinite based on it’s dependency.
Claim 20 recites the limitation "the polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 107452436 A (hereinafter Deng).

Regarding claim 1, Deng discloses an electronic paste (a composition) and a preparation method thereof comprises a liquid-state metal elemental metal or alloy with a low melting point of -78.2 to 232ºC (See Abstract and Summary of invention on Page 3). In one embodiment, Deng discloses that the liquid-state metal elemental metal or alloy with a low melting point of 50ºC or less (See Summary of invention on Page 4). The liquid-state metal elemental metal or alloy of Deng has a melting temperature within the claimed melting temperature range of below 60ºC. Deng discloses that the electronic paste also includes at least one functional additive including a thickener (thickening agent) such as starch, gelatin, celluloses, and polyisobutylene to name a few (See Summary of invention on Page 4). These thickener fulfills the claimed organic thickening agent.
Regarding claim 2, Deng discloses that the paste composition comprises metal oxide including TiO2 (See Summary of invention on Page 3). Applicant described the inorganic thickening agent as including metal oxide including TiO2 (See [0066] of the present specification). Therefore, the metal oxide of Deng fulfills the claimed inorganic thickening agent.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."    
Regarding claim 4, Deng discloses that the paste composition comprises metal oxide including Bi2O3 (bismuth oxide - Summary of invention on Page 3), which is a ceramic material.   
Regarding claims 8-9 and 11-13, Deng discloses that the paste composition comprises liquid-state metal elemental metal or alloy of Deng has a melting temperature within the claimed melting temperature range of below 60ºC as recited in claim 11 (See Summary of Invention on Page 3). Deng discloses that the 
Regarding claim 14, claim 11 is incorporated herein as set forth above. In one embodiment, Deng further discloses that the paste composition comprises a bisphenol A type epoxy resin (a polymer or prepolymer) and an amine type curing agent are used to increase or decrease mass ratio according to different requirements of conductivity and conjunct strength (See first full paragraph on page 6). Deng discloses that the paste composition is cured at a temperature of 150-250ºC (See page 6); thereby, curing the bisphenol A type epoxy resin (a polymer or prepolymer). 
Regarding claim 15, Deng discloses that the paste composition comprises metal oxide including TiO2 (See Summary of invention on Page 3). Applicant described the inorganic thickening agent as including metal oxide including TiO2 (See 
Regarding claim 16, Deng discloses a method comprising a paste composition containing all the claimed ingredients (See Claim 1 above). Therefore, the paste composition of Deng is expected to have a loss modulus (G”) greater than a storage modulus (G’) as claimed. It has been held that “[p]roducts of identical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."    
Regarding claim 17, Deng discloses that the paste composition comprises metal oxide including Bi2O3 (bismuth oxide - Summary of invention on Page 3), which is a ceramic material.    
Regarding claims 18-19, Deng discloses that the paste composition comprises a resin matrix including polybutadiene resin, polyester resin, polyurethane resin, and silicon resin 
Regarding claim 20, Deng discloses a method of preparing the paste composition, in Step (3), by stirring liquid-state elemental metal or alloy in a resin matrix (binder), solvent, and functional additive at a high speed while being heated (See page 4). The high speed stirring inherently provides a homogenous and continuous paste (a dispersed mixture) that would result in the liquid-state elemental metal or alloy and functional additive embedded (entrapped) within the resin matrix during stirring and after curing of the resin matrix.   
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations. The reference is anticipatory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN 107452436 A).
Deng is relied upon as set forth above.
gallium indium, gallium tin, gallium mercury, gallium sodium, gallium potassium, and gallium germanium (See Summary of Invention on page 3 and Claim 3).
Deng failed to disclose the content of gallium is at least 50% by weight or 50-97% by weight based on the weight of the binary alloy.
However, it is the Examiner’s position that the claimed content of gallium in the binary alloy would have been obvious. A person skilled in the art would have immediately envision a binary gallium metal alloy to include 50% by weight of gallium and 50% by weight of other metal. Given that Deng discloses gallium indium binary alloy, a skilled artisan can immediately envision a binary alloy containing 50% by weight of gallium and 50% by weight of indium as recited in the instant claims. 
With respect to claim 10, Deng discloses thickening agent and thixotropic agent including sodium bentonite, calcium silicate, alumina, fumed silica and silicone gel (See Summary of Invention on page 4). These materials fulfill the claimed inorganic thickening agent.
Deng does not disclose the inorganic thickening agent having an aspect ratio or greater than 2 as recited in the instant claim. 
However, fumed silica is generally known to be produced in a flame, consists of microscopic droplets of amorphous silica fused into branched, chainlike, three-dimensional secondary particles which then agglomerate into tertiary particles. Thus, the fumed silica of Deng encompass an aspect ratio (ratio of length to diameter) of greater than 2 when the fumed silica are fused into branched and chainlike agglomerate particles. As a result, a person skilled in the art can reasonability expect the fumed silica of Deng to have an aspect ratio of greater than 2 as claimed.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN 107452436 A) as applied to the above claims, and further in view of US 2017/0218167 A1 (hereinafter Majidi).
Deng is relied upon as set forth above.  
With respect to claim 7, Deng discloses a liquid-state elemental metal or alloy including ternary alloy including 
Majidi discloses a composite comprises an elastomer (resin matrix) embedded with liquid metal including gallium indium and gallium-indium-tin (Galinstan) comprises Ga 68.5%, In 21.5%, Sn 10% by weight therein (See [0022] and [0026]). Majidi discloses that the liquid metal is a liquid at lower temperature than other metals (See [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to utilize a liquid metal such as gallium-indium-tin, as taught by Deng, having a content (Galinstan = Ga 68.5%, In 21.5%, Sn 10% by weight) as suggested by Majidi in order to provide liquid metal with low melting point and high conductivity into the composition. The burden is upon the applicant to prove otherwise. In re Fitzgerald, 205 USPQ 594.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761